Citation Nr: 1204806	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  08-13 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a dental disorder for VA compensation purposes.

(The issue of whether there was clear and unmistakable error in a May 1982 Board decision that denied service connection for a dental disorder due to trauma is the subject of another decision under a different docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to July 1970, and from September 1970 to January 1974, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Pertaining to the Veteran's claim of whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a dental disorder for purposes of VA compensation, the United States Court of Appeals for Veterans Claims (Court) has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  In this case, the RO indicated in the November 2005 rating decision that the Veteran's claim for dental benefits was forwarded to the Dental Clinic Eligibility Section of a VA Medical Center for the purpose of establishing eligibility for VA outpatient dental treatment.  See generally 38 C.F.R. §17.161.  The claims file reflects that the Veteran was deemed eligible for VA outpatient dental treatment based on his status as a class IV Veteran for being 100 percent disabled as a result of service-connected disabilities 38 C.F.R. §17.161(h).  The Veteran was scheduled for outpatient dental treatment as recently as September 2010.  As the Veteran is currently in receipt of VA outpatient dental treatment, this aspect of the claim is moot and is not addressed in the decision below.  


FINDINGS OF FACT

1.  In May 1982, the Board denied the Veteran's claim for service connection for a dental disorder due to trauma.

2.  Evidence received since the May 1982 Board decision does not raise a reasonable possibly of substantiating the claim for service connection for a dental disorder due to trauma.  

CONCLUSIONS OF LAW

1.  The May 1982 Board decision which denied the Veteran's claim of entitlement to service connection for a dental disability due to trauma is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a); 20.1100 (2010).

2.  New and material evidence has not been presented subsequent to the May 1982 Board decision that denied service connection for a dental disability and the claims remains denied.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in March 2005, October 2006, and June 2007, the Veteran was notified of the information and evidence necessary to substantiate his claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letter dated in March 2006, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  

The duty to assist also has been fulfilled, as VA and private medical records  relevant to the claim have been requested and obtained.  The Board finds that the available medical evidence is sufficient for an adequate determination of his claim.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claim would not cause any prejudice to the Veteran.

The Veteran has not been afforded a VA examination with respect to his application to reopen the previously denied dental disability claim.  In this case, a VA examination need not be provided for the Veteran's claim to reopen.  In the absence of new and material evidence submitted by the claimant, the duty to assist by affording the Veteran a VA examination is not triggered.  See 38 U.S.C.A. § 5103A(d), (g); Paralyzed Veterans of Am.  v.  Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (holding that unless the Veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach).  As determined below, the Veteran has not submitted new and material evidence sufficient to reopen the previously denied claim, and thus a VA examination is not warranted.  

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.    

New and Material Evidence

The Veteran claims that he has submitted new and material evidence to reopen the previously denied claim for service connection for a dental disorder and that the evidence is otherwise sufficient to grant service connection thereof.  By way of brief history, the Veteran's claim for service connection for a dental disorder due to trauma was denied by way of a May 1982 Board decision.  That decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so determine, regardless of any previous determination as to the presentation of new and material evidence made by the RO.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is improper for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

Also applicable to this claim are the following provisions relating generally to service connection claims, and more specifically, to claims for dental conditions.

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Further, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150.

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Turning to the merits of the claim, the Board denied the claim for service connection for a dental disorder due to trauma by way of the May 1982 rating decision.  In denying the claim, the Board acknowledged that the Veteran served in combat in Vietnam.  The Board highlighted that the Veteran's service treatment records revealed that the Veteran had a filling in tooth number 30 in September 1967 and that tooth number 8 was noted to be abscessed in December 1967.  The service treatment records revealed that tooth number 8 was extracted due to restorable caries in June 1969 and that tooth number 8 and number 30 were reported as missing in August 1971.  However, the Board determined that there was no indication that these teeth were extracted or missing due to an in-service injury or disease following trauma to his face or mouth.  

At the time of the May 1982 Board decision, the claims file also included the Veteran's assertions as to in-service dental trauma.  The Veteran initially claimed that during his service in the Republic of Vietnam, he fell on his face while exiting a helicopter, chipping/knocking out his tooth. In a December 1980 statement, he claimed that he chipped his right rear tooth in 1968 while serving in Vietnam and that his tooth was extracted during his combat operation.  He also claimed that a second tooth was extracted after he suffered trauma due to a fall in early 1967.  

Also of record at the time of the May 1982 Board decision was an undated referral showing that the RO referred the Veteran's claim for dental benefits to the Dental Clinic at a VA medical center for the purposes of outpatient dental treatment.

In January 2005, the Veteran filed his application to reopen the previously denied claim for service connection for a dental disorder.  At the time of his application, the claims file included his VA medical records showing treatment and the assessment of unrelated conditions.

In November 2006, the Veteran submitted a copy of a bill from his private dental treatment.  

In June 2007, the Veteran submitted the undated RO referral to the VA Dental Clinic and his service treatment records showing dental treatment, all of which were of record at the time of the May 1982 Board decision.  

Currently associated with the claims file are the Veteran's additional private medical records, showing treatment for unrelated conditions.  

The Veteran's additional VA medical records show that he was scheduled for outpatient dental treatment at a VA medical facility as recently as September 2010.

In numerous statements submitted in support of his claim, the Veteran reiterated that he suffered dental trauma during his combat service.  

Analysis

After reviewing the record, the Board finds that new and material evidence has not been received since the May 1982 Board decision to reopen the service connection claim for a dental disorder for purposes of VA compensation.  Initially, the Board notes that in June 2007, the Veteran re-submitted evidence that was previously of record at the time of the May 1982 Board decision.  Specifically, he submitted portions of his service treatment records showing his in-service dental treatment and the undated RO referral to the VA Dental Clinic.  This evidence is redundant to that which was previously of record and does not provide a basis to warrant reopening the claim.  

Among the other evidence submitted since the May 1982 rating action which pertains to the claim for a dental disorder are the Veteran's VA medical records showing that the Veteran is currently eligible for dental treatment and the undated bill for his private dental treatment.  This evidence, although new, is not material in that it does not establish any of the elements required to substantiate a claim for either VA compensation or treatment for a dental disorder.  In Morton v. Principi, 3 Vet. App. 508 (1992), the Court held that medical records merely describing the Veteran's current condition are not material to the issue of service connection and are not sufficient to reopen a claim for service connection based upon new and material evidence.  In a related case, the Court held that medical evidence which merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus (i.e., a connection to an in-service event), does not constitute new and material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  Essentially, this evidence does not provide any material information regarding whether the Veteran has a dental disorder, to include bone loss, due to in-service dental trauma.  Thus, it does not raise a reasonable possibly of substantiating the claim for service connection.

The Veteran has also submitted numerous statements in which he reiterated his belief that service connection is warranted due to his alleged in-service dental trauma.  The Veteran's assertions in this regard are essentially the same as those previously made to VA prior to the issuance of the May 1982 Board decision.  Thus, his lay statements are not new.  Reid v. Derwinski, 2 Vet. App. 312 (1992); see also Anglin v. West, 11 Vet. App. 361, 368 (1998) (Veteran's testimony supporting fact previously rejected regarding an alleged PTSD stressor was cumulative).  Moreover, these contentions in and of themselves, do not constitute new and material evidence.  In Moray v. Brown, 5 Vet. App. 211, 213 (1993), the Court held that lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.

In sum, no evidence has been presented which reflects that the Veteran currently suffers from bone loss due to in-service dental trauma; nor does the evidence show that he currently has any other current dental disability otherwise related to his military service. Thus, no evidence has been presented which raises a reasonable possibility of substantiating the claim and there has been no material evidence presented within the meaning of 38 C.F.R. § 3.156(a).  Accordingly, the Board finds that the evidence presented subsequent to the May 1982 Board decision is not "new and material" as contemplated by 38 C.F.R. § 3.156(a), and provides no basis to reopen the service connection for a dental condition for VA compensation purposes.  38 U.S.C.A. § 5108.  Because the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable and the claim remains denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER


New and material evidence having not been received, the claim of entitlement to service connection for a dental disorder due to trauma, for VA compensation purposes, is not reopened, and the appeal is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


